Citation Nr: 0204547	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1. Whether an August 1973 RO rating decision, which assigned 
a 30 percent rating for service-connected eczema, may be 
reversed or amended on the basis of clear and unmistakable 
error (CUE).

2. Entitlement to an effective date earlier than October 15, 
1998, for the assignment of a total rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from October 1962 to July 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1999 and later RO rating decisions that (1) 
determined there was no CUE in the August 1973 RO rating 
decision that increased the evaluation for eczema from 10 to 
30 percent, and (2) assigned a total rating for the service-
connected disabilities based on individual unemployability, 
effective from October 15, 1998.


FINDINGS OF FACT

1.  An August 1973 RO rating decision increased the 
evaluation for eczema from 10 to 30 percent.

2.  There was a tenable basis for the August 1973 RO rating 
decision.

3.  All evidence needed for proper evaluation of the 
veteran's service-connected eczema was of record in August 
1973 and the appropriate statutory and regulatory criteria 
were considered.

4.  On October 5, 1994, the veteran submitted a claim for 
service connection for various disabilities, including a back 
disorder, and increased evaluations for various service-
connected disabilities.

5.  February 1997 and later RO rating decisions granted 
service connection for a back disorder and assigned a 
20 percent evaluation, effective from October 5, 1994; and 
the veteran appealed for an increased evaluation.

6.  On October 15, 1998, the veteran submitted a claim for a 
total rating for his service-connected disabilities based on 
individual unemployability.

7.  A September 1999 RO rating decision assigned a total 
rating for the service-connected disabilities based on 
unemployability, effective from July 2, 1999.

8.  A December 1999 Board decision granted an increased 
evaluation of 40 percent for the service connected back 
disorder.

9.  A January 2000 RO rating decision increased the 
evaluation for the back disorder from 20 to 40 percent, 
effective from October 5, 1994; the veteran had one year to 
submit new evidence or appeal new determinations made in that 
decision.

10.  The veteran's October 5, 1994, claim for compensation 
for a back disorder and the October 15, 1998, claim for a 
total rating for compensation purposes based on 
unemployability were still pending at the time of the January 
2000 RO rating decision.

11.  The veteran submitted a notice of disagreement in June 
2000 with the effective date assigned for the total rating 
for compensation purposes based on unemployability in the 
September 1999 RO rating decision.

12.  A January 2001 RO rating decision assigned an earlier 
effective date of October 15, 1998, for the total rating for 
compensation purposes based on unemployability.

13.  VA documents and VA and private medical reports show 
that the veteran has had no more than marginal employment 
from October 5, 1994, and that his service-connected 
disabilities have prevented him from engaging in 
substantially gainful employment compatible with his 
education and work experience from that date.


CONCLUSIONS OF LAW

1.  The August 1973 RO rating decision, increasing the 
evaluation for eczema from 10 to 30 percent, did not contain 
CUE.  38 C.F.R. § 3.105(a) (2001).

2.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability 
from the earlier effective date of October 5, 1994, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the August 1973 RO Rating Decision May be 
Reversed or Amended on the Basis of CUE

The veteran had active service from October 1962 to July 
1967.

A December 1968 RO rating decision granted service connection 
for eczema of the back and a 10 percent evaluation was 
assigned for this condition under diagnostic code 7806.  The 
10 percent evaluation was effective from July 1967.

The veteran underwent a routine future VA medical examination 
to determine the severity of his service-connected eczema in 
August 1973.  The veteran complained of continuous eczema 
that was a painful condition and that the skin infections at 
times covered his back, front, neck, and arms.  Examination 
of his back revealed many islands of scabbed vesicular 
lesions.  There was considerable weeping and oozing.  The 
condition was extensive and covered more than 25 percent of 
the back.  The rest of his body was clear.  There were many 
areas of secondary infections.  The diagnoses were severe 
eczematoid dermatitis of the back and moderately severe 
pyoderma secondary to the first diagnosis.

The August 1973 RO rating decision increased the evaluation 
for the eczema from 10 to 30 percent under diagnostic code 
7806.  The 30 percent evaluation was effective from August 
1973.  The veteran was notified of his appeal rights (VA Form 
20-822, March 1973 ed.) but did not appeal.

Statements from the veteran and his wife are to the effect 
that the manifestations of the veteran's eczema at the time 
of the August 1973 RO rating decision supported the 
assignment of a 50 percent evaluation, and that the decision 
contained CUE for not assigning such a rating.  Previous 
determinations of the RO are final and binding, and will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes CUE, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at the time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A review of the veteran's claims folders shows that various 
evidence was submitted after the August 1973 RO rating 
decision that is not pertinent to the issue being considered 
in this appeal.  This issue must be considered on the 
evidence of record at the time of the August 1973 RO rating 
decision as noted above.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Dermatitis is evaluated analogous to eczema.  38 C.F.R. 
§ 7817 (2001).  Eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area will be assigned a zero percent rating.  A 10 percent 
rating is warranted for eczema with exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
50 percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806 (2001).

The evidence of record at the time of the August 1973 RO 
rating decision that increased the evaluation for the 
veteran's service-connected eczema from 10 to 30 percent 
consisted of a VA medical report of the veteran's skin 
examination in August 1973.  The report of the examination 
contained clinical findings of the veteran's service-
connected skin condition and was sufficient to properly 
evaluate that condition.  A review of the August 1973 RO 
rating decision also shows that the appropriate statutory and 
regulatory criteria for the assignment of a higher rating for 
the eczema was considered.

A review of the report of the August 1973 VA examination 
shows that the veteran had many islands of scabbed vesicular 
lesions, considerable weeping and oozing of the lesions, and 
that the lesions were extensive and covered more than 
25 percent of the back.  The rest of his body was clear, but 
there were many areas of secondary infections.  Those 
findings clearly support the assignment of a 30 percent 
evaluation for the service-connected skin condition under 
diagnostic code 7806, but do not clearly support the 
assignment of a 50 percent evaluation, because systemic or 
nervous manifestations or exceptionally repugnant 
disfigurement are not demonstrated.  Hence, the Board finds 
that there was a tenable basis for the assignment of a 
30 percent evaluation for the eczema in the August 1973 RO 
rating decision.

After consideration of all the evidence, the Board finds that 
there was no CUE in the August 1973 RO rating decision for 
not assigning a 50 percent evaluation for eczema.  Therefore, 
the Board finds that the August 1973 RO rating decision may 
not be reversed or amended on the basis of CUE.


II.  Entitlement to an Effective Date Earlier than October 
15, 1998, for the Assignment of a Total Rating for 
Compensation Purposes based on Individual Unemployability

On October 5, 1994, the veteran submitted a claim for service 
connection for various conditions, including a back disorder, 
and increased evaluations for various service-connected 
disabilities.

At the time of the October 5, 1994 claim, service connection 
was in effect for a skin condition, rated 30 percent; 
residuals of injury to the right ankle, rated 10 percent; and 
right knee strain, rated 10 percent.  The combined rating for 
the service-connected disabilities was 40 percent.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claim for 
an effective date earlier than October 15, 1998, for the 
total rating for the service-connected disabilities are 
discussed below.

On a VA Form 21-2545 dated in March 1995, the veteran 
reported that he was a farmer.  He reported working as a 
farmer from 1977 and that he had no monthly wages.  He 
reported missing 3/4 of a month from work in the past 12 months 
due to a bad back and knees.  He reported extreme pain in the 
lower back and that he was unable to sleep, painful knees 
that prevented him from standing for long periods, and waking 
up with a headache every morning.

A September 1995 RO rating decision granted benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) 
for history of pulmonary emboli.  A 10 percent evaluation was 
assigned for this condition, effective from November 1991.  

A VA report of the veteran's joint examination in February 
1996 notes back and leg pains that limited his ability to 
work.  The report notes that he had low back, bilateral knee, 
and right ankle pain.

A review of the record reveals that February 1997 and later 
RO rating decisions granted service connection for a low back 
disorder and assigned a 20 percent evaluation for this 
condition, effective from October 5, 1994; and increased the 
evaluation for the right ankle condition from 10 to 
30 percent.  The veteran appealed the evaluation assigned for 
the low back condition.

A VA report of the veteran's outpatient treatment in June 
1998 notes the presence of back and right ankle problems.  
The examiner opined that the veteran was unable to perform 
manual labor and was medically disabled.

A private medical report dated in September 1998 shows that 
the veteran underwent functional capacity evaluation for VA 
purposes.  The evaluation indicated that the veteran's 
physical demand level was for light labor and that the demand 
of his dairy farm work was for heavy labor.

A VA medical report of the veteran's outpatient treatment in 
October 1998 notes that the veteran had various service and 
non-service-connected disabilities.  The examiner opined that 
the veteran was disabled from doing farm work.  

A VA medical report shows that the veteran was seen by a 
social worker in October 1998.  It was noted that he was 
working as a dairy farmer and that he had been working at a 
loss for many years.  It was noted that help through the 
community had been minimal, that the veteran and his wife 
were still working on the farm, and that he was working in 
pain because the animals had to be cared for.

On October 15, 1998, the veteran submitted an application for 
increased compensation based on unemployability.  He reported 
that he had last worked full time in 1982 and that he had 
been working part-time since then.  He reported working 14 
hours per week (2 hours a day) as a farmer.  He reported that 
he had 2 years of college, that he had worked as a retail 
store manager in 1971, and that he had been working as a 
farmer from 1972.

A September 1999 RO rating decision increased the evaluation 
for the veteran's service connected skin condition from 30 to 
50 percent, effective from July 2, 1999; and assigned a total 
rating for the service-connected disabilities based on 
unemployability.  The combined rating for the service-
connected disabilities was increased from 70 to 80 percent.  
The total rating was effective from July 2, 1999, the date 
the veteran met the schedular requirements for such a rating.  

A December 1999 Board decision granted an increased 
evaluation of 40 percent for the veteran's service-connected 
back disorder.

A January 2000 RO rating decision increased the evaluation 
for the service-connected back disorder from 20 to 
40 percent.  The 40 percent evaluation was effective from 
October 5, 1994.  

In June 2000, the veteran submitted a notice of disagreement 
with the effective date assigned for the total rating for 
compensation purposes in the September 1999 RO rating 
decision.

A January 2001 RO rating decision assigned an earlier 
effective date of October 15, 1998, for the total rating for 
compensation purposes based on unemployability.

A review of the record reveals that service connection is 
currently in effect for a skin condition, rated 50 percent; a 
low back condition, rated 40 percent; residuals of a right 
ankle injury, rated 30 percent; right knee strain, rated 
10 percent; and history of pulmonary emboli (granted under 
38 U.S.C.A. § 1151 and rated as a service-connected 
disability).  The combined rating for the service-connected 
disabilities is 80 percent, effective from October 5, 1994, 
and the veteran is entitled to a total rating for 
compensation purposes based on unemployability, effective 
from October 15, 1998.

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an effective date earlier than October 15, 1998, for the 
assignment of a total rating for compensation purposes based 
on unemployability.  The veteran and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  

A longitudinal review of the evidence reveals that the 
veteran submitted a claim for service connection for a back 
condition on October 5, 1994, and a claim for a total rating 
based on unemployability on October 15, 1998.  A February 
1997 RO rating decision and later RO rating decisions granted 
service connection for a low back condition and assigned a 
20 percent evaluation from October 5, 1994, and the veteran 
appealed for a higher rating.  A December 1999 Board decision 
granted an increased evaluation of 40 percent for the back 
disorder, and a January 2000 RO rating decision increased the 
evaluation for the back disorder from 20 to 40 percent, 
effective from October 5, 1994.  The claim for service 
connection for a back disorder and the evaluation of that 
disorder became final on the date of the December 1999 Board 
decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  The 
claim, however, was not final as to new determinations made 
in the January 2000 RO rating decision that implemented the 
December 1999 Board decision as the veteran had one year to 
submit additional evidence and/or to appeal new 
determinations.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.103 (2001).  In this case, the evidence indicates that 
the October 5, 1994 and October 15, 1998 claims were still 
active at the time of the January 2000 RO rating decisions 
with regard to the veteran's entitlement to a total rating 
for compensation purposes based on unemployability due to all 
his service-connected disabilities because the assignment of 
a 40 percent evaluation for the back condition in the January 
2000 RO rating decision presented a legal basis-schedular 
eligibility under 38 C.F.R. § 4.16(a)-for consideration of 
that claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2). 

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).

A review of the evidence indicates that the veteran's 
service-connected disabilities first met the rating 
eligibility criteria for a total rating for compensation 
purposes based on unemployability, effective from July 2, 
1999, in September 1999 when a 50 percent evaluation was 
assigned for his service-connected skin condition, effective 
from July 2, 1999, and the combined rating for all the 
service-connected disabilities was increased to 80 percent.  
Prior to that rating decision he did not have a service-
connected disability rated as 40 percent or more disabling.  
The January 2000 RO rating decision increased the evaluation 
for the low back disorder from 20 to 40 percent, effective 
from October 5, 1994, and he then met the rating eligibility 
criteria for a total rating for compensation purposes based 
on unemployability from that date.  The question now for the 
Board to determine is whether the veteran's service connected 
disabilities prevented him from engaging in substantially 
gainful employment from that date.

The evidence reveals that the veteran has 2 years of college 
and that he has been working as a farmer from 1972, and only 
part-time from 1982.  While the evidence indicates that he 
worked as a retail store manager in 1971 and that he has 2 
years of college, the evidence indicates that he has not 
engaged in any work other than farming from 1972.  On a VA 
document dated in March 1995, the veteran reported that he 
had only lost 3/4 of a month from work due to pain of the back 
and knee in the last year, but he reported no income from 
that work.  The overall evidence, including a functional 
capacity evaluation report dated in September 1998, indicates 
that his disabilities, service and non-service-connected, now 
prevent him from working more than part-time as a farmer.  
The overall evidence also indicates that the veteran has 
performed no more than marginal employment as a part-time 
self-employed farmer since around 1982.  This marginal 
employment does not preclude the assignment of a total rating 
for compensation purposes based on unemployability.  
38 C.F.R. § 4.16(a).

The Board notes that the veteran has non-service-connected 
disabilities that contribute to his inability to engage in 
substantially gainful employment.  Those disabilities may not 
be considered in the determination of his entitlement to a 
total rating for compensation purposes based on 
unemployability due to his service-connected disabilities.  
38 C.F.R. § 3.340(a).  The medical evidence, however, 
indicates that the veteran has low back, right knee, and 
right ankle pain that produce functional impairment, and that 
the overall manifestations of his service-connected 
disabilities alone have prevented him from engaging in 
substantially gainful employment from October 5, 1994, 
compatible with his work experience and education.  Hence, 
the Board concludes that the evidence supports granting a 
total rating for compensation purposes based on 
unemployability from that date.


ORDER

The August 1973 RO rating decision, increasing the evaluation 
for eczema from 10 to 30 percent, did not contain CUE; the 
claim to reverse or amend that decision is denied.

An effective date of October 5, 1994, for the assignment of a 
total rating for compensation purposes based on individual 
unemployability, is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

